Citation Nr: 0121361	
Decision Date: 08/23/01    Archive Date: 08/29/01

DOCKET NO.  98-08 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for residuals of a left 
ankle fracture as secondary to service-connected total 
hysterectomy and peritoneal adhesions disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from December 1987 to 
August 1990, from January 1991 to March 1991, and from August 
1991 to October 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Sioux 
Falls, South Dakota (RO), which denied the benefits sought on 
appeal.  The claim for service connection for residuals of a 
left ankle fracture is addressed in the remand portion of 
this decision. 


FINDINGS OF FACT

1.  The VA has made reasonable efforts to assist the veteran 
in obtaining evidence
necessary to substantiate her asthma claim and all relevant 
evidence necessary for an equitable resolution of the 
veteran's appeal has been obtained by the RO.

2.  Asthma was first diagnosed several years after service 
and is not shown to be causally or etiologically related to 
service.


CONCLUSION OF LAW

Asthma was not incurred in or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 1153 (West 
1991); 38 U.S.C.A. § 5107 (Supp. 2001) 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is satisfied that all 
relevant facts have been properly developed with respect to 
the veteran's claim for service connection for asthma and 
that no further assistance is required in order to comply 
with the VA's statutory duty to assist her in developing the 
facts pertinent to her claim.  Specifically, the veteran has 
been afforded several VA examinations, and the RO has sought 
records of relevant medical treatment.  See 38 U.S.C.A. 
§§ 5103A, 5107(a) (Supp. 2001); see also Karnas v. Derwinski, 
1 Vet. App. 308, 312- 13 (1991).

The record contains the veteran's service records, post-
service treatment records, VA examination reports with 
relevant medical opinions, service department reports, 
statements from the veteran, and the transcript from an 
August 1999 hearing.  Additionally, the veteran has been 
apprised of the evidence needed to substantiate her claims.  
See the May 1998 statement of the case and subsequent 
supplemental statements of the case issued during the 
pendency of the appeal.  Accordingly, the VA has made 
reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate her claims.  

The veteran is claiming service connection for asthma.  
Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if preexisting such 
service, was aggravated therein.  38 C.F.R. § 3.303.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Service medical records contain no evidence of any 
complaints, findings or diagnosis pertaining to asthma.  In 
this regard the Board notes that the veteran has indicated in 
testimony at her August 1999 hearing that her asthma did not 
begin during service, but began two months after service in 
1991.  

Post-service medical records include private and VA clinical 
records from 1991 through 1999; and the reports of several VA 
examinations, including an examination for respiratory 
disorders in December 1997.  The veteran has also provided a 
number of statements and has testified during an August 1999 
hearing.

Post-service medical records includes non-VA clinical records 
from 1991 to 1994 from PHS-Indian Health Service reflecting 
treatment for different medical conditions and disorders.  
None of these records contain complaints, findings, diagnosis 
or other evidence referable to an asthma disorder.  

During a March 1994 VA Persian Gulf War Registry examination, 
the veteran complained that she had difficulty recuperating 
from coughing due to colds.  She reported that she smoked a 
moderate amount and occasionally had coughs with a minimal 
amount of sputum.  On system review the examiner noted that 
the veteran denied chronic cough, wheezing, chest discomfort 
and hemoptysis.  On examination of the lungs the veteran 
showed good breath sounds with no rales or wheeze heard on 
auscultation.  There were no abnormal findings on percussion.
    
During a July 1997 VA general examination no complaints are 
noted pertaining to the veteran's asthma claim.  On 
examination of the respiratory system, the veteran's lungs 
were found to be clear by auscultation and percussion.  
Pulmonary function testing was normal.  The examination 
report concluded with a diagnosis of bronchial asthma.  

A pulmonary function test was conducted by VA later in July 
1997.  An associated progress note indicated that the veteran 
reported breathing problems since being in Saudi Arabia.  
That note indicated that she tolerated the test well, was on 
a nebulizer, and had harsh coughing during testing.  An 
August 1997 VA radiologic consultation report noted that the 
lungs were clear with no pneumothorax or effusion.  The 
impression was that there was no active disease.  

The report of a December 1997 VA respiratory examination 
noted that review of records from 1995 to November 1997 
showed no entry referable to the respiratory tract, and that 
during examinations for other conditions, lungs were clear to 
auscultation and percussion.  The veteran reported a history 
of mild asthma for over six years.  She reported complaints 
of dyspnea on exertion.  After examination the diagnosis was 
bronchial asthma.

There are various clinical records thereafter through 1999 
reflecting treatment for different medical conditions and 
disorders.
    
The Board notes on review that service medical records 
contain no evidence of any complaints, findings or diagnosis 
pertaining to asthma.  Moreover, the veteran has indicated 
that her asthma did not begin during service, but rather 
began after service in 1991.  The VA general examination, 
conducted in July 1997, diagnosed bronchial asthma.  The 
examination report noted the existence of this disorder since 
1991.  The examination revealed that the veteran's lungs were 
clear by auscultation and percussion, and pulmonary function 
testing was normal.  There is no competent medical evidence 
to indicate that the current asthma disability may be 
associated with the veteran's active service.

The only evidence of record suggesting an etiological 
relationship between asthma and service is the veteran's own 
lay opinion.  However, the veteran is not a trained medical 
professional and has not been shown to possess the requisite 
medical expertise needed to provide a competent opinion as to 
etiology or causation.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. 
Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

Overall, the evidence of record does not demonstrate that the 
veteran's asthma was incurred during service or is in any way 
related to service.  As such, the preponderance of the 
evidence is against the veteran's claim for service 
connection for that disability.  In reaching this decision, 
the Board acknowledges that the VA is statutorily required to 
resolve the benefit of the doubt in favor of the veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  
However, that doctrine is not for application in this case 
because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b) (Supp. 2001).


ORDER

Service connection for asthma is denied.


REMAND

The veteran maintains that she has residuals of a left ankle 
fracture that are related to her service-connected total 
hysterectomy and peritoneal adhesions disabilities.  She 
maintains that there was a chain of causality in which 
steroids taken for those disabilities caused a deterioration 
of her bones and made them brittle.  She asserts that this in 
turn was the proximate cause that resulted in a left ankle 
fracture requiring open reduction, external fixation in March 
1997, and subsequently a left ankle disability.  The 
statement of the case of May 1998, and a supplemental 
statement of the case (SSOC) in December 1999 indicated that 
the claim was not well grounded.  See Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997), cert. denied, 524 U.S. 940 (1998).  

A subsequent SSOC in April 2001 noted that under VCAA, claims 
denied as not well grounded after July 14, 1999 must be 
reviewed and reconsidered.  The April 2001 SSOC indicated 
that the claim was reviewed at that time and denied because 
the preponderance of the evidence continued to be against the 
veteran's claim for service connection for residuals of a 
left ankle fracture.  That SSOC noted that there was no 
medical opinion or other evidence to link the left ankle 
fracture to service or service-connected disabilities, 
including as related to steroids she was taking.
 
As noted above, there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In an effort to assist the RO, the Board has reviewed 
the claims file and identified certain assistance that must 
be rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case. 

The veteran is advised that the VCAA did not change the basic 
premise required to establish service connection.  A veteran 
seeking disability benefits must generally establish: (1) 
status as a veteran; (2) the existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of the disability; and (5) the effective date 
of her disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  Post-service symptomatology may also be 
considered; however, a medical opinion may still be required 
to establish service connection.  See Savage v. Gober, 10 
Vet. App. 488 (1997); 38 C.F.R. § 3.303(b) (2000).

Service connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The United States 
Court of Appeals for Veterans Claims (the Court) has 
determined also that service connection is in order when 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition.  The Court indicated that a veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).

As noted above, the VCAA removed the requirement for a 
claimant to submit a well-grounded claim; and passed into law 
a heightened duty by VA to assist claimants in the 
development of their claims.  The provisions of the VCAA are 
applicable to this case.  

Regarding VA's duty to assist the veteran, VCAA provides that 
in the case of a claim for disability compensation, the 
assistance provided the veteran shall include providing a 
medical examination or obtaining a medical opinion when such 
opinion is necessary to make a decision on the claim.  See 38 
U.S.C.A. § 5103A(d)(1) (Supp. 2001).  That section further 
provides that VA shall treat an examination or opinion as 
being necessary to make a decision on the claim if the 
evidence of record, taking into consideration all information 
and lay or medical evidence (including statements of the 
veteran) contains competent evidence that the veteran has a 
current disability or persistent or recurrent symptoms of 
disability, and indicates that the disability or symptoms may 
be associated with the veteran's active duty service, but 
does not contain sufficient medical evidence to make a 
decision on the claim.  See 38 U.S.C.A. § 
5103A(d)(2)(A),(B),(C) (Supp. 2001).

There is evidence of a current disability.  A July 1997 VA 
examination report included X-ray findings of a compression 
screw plate at the left lateral malleolus, indicating a prior 
open reduction with internal fixation of fracture, consistent 
with the clinical history; a screw was seen at the distal 
fibula; there was no acute fracture or dislocation; the ankle 
mortise was preserved; no destructive lesion was noted and 
there was no evidence of degenerative changes seen.  The July 
1997 VA examination report contained a diagnosis of status 
post fracture of the left ankle.  

A December 1997 VA examination revealed the veteran's 
complaints that she had sustained a left ankle fracture in 
March 1997 due to abdominal and pelvic pain with radiation to 
the back, buttocks and down her thighs, along with lower 
extremity weakness and difficulty with balance that had 
caused her to sustain the injury.  This required open 
reduction internal fixation at an outside institution.  After 
examination the examiner's opinion was that the left ankle 
was healing well status post fracture.  The examiner 
indicated that it could take up to a year for an ankle 
fracture to heal, which would explain why she was still 
having some aches in the left ankle. 

The record does not show any evidence during service 
referable to the veteran's ankle claim and she has not 
claimed that her ankle disability was directly due to any 
incident of service.  Rather she maintains that steroids 
taken for adhesions due to her hysterectomy had caused her 
bones to become brittle, leading to the left ankle fracture 
and residuals thereof.  

There is some medical evidence consistent with the veteran's 
assertion that steroids taken for her service-connected 
disabilities caused a deterioration of her bones, which she 
further maintains was the cause of a left ankle fracture and 
a resultant disability.  In a private statement of July 1999, 
the examiner reported on findings from a July 1999 bone 
mineral density study of the lumbar spine.  The final 
impression was that the overall bone density, as reflected by 
the lumbar spine, was in the osteopenic range with a mild 
overall increase in fracture risk; and the veteran appeared 
to have a very high life-time risk for developing frank 
osteoporosis.

The report of a private examination of October 1999 indicated 
that the veteran had had hypogastric blocks with steroid and 
localization treatment over the previous two years in 
treatment related to the service-connected hysterectomy and 
adhesions disabilities.  The report further noted that the 
veteran had become cushingoid with the amount of steroid 
used; and that her bones had become osteoporotic, steroid 
dependent, for which she had low back and bilateral 
radiculitis type pains.   

However, what is missing and needed to make a decision, and 
was not addressed in any of the pertinent VA examinations, is 
whether there is sufficient medical evidence of a nexus 
between any current left ankle disability and the veteran's 
service-connected disabilities as claimed.  That is, there is 
no medical opinion or other medical evidence that, via the 
claimed chain of causality discussed above, the service-
connected disabilities or steroids taken for them, were the 
proximate cause of a left ankle fracture disability.

Therefore, under VCAA, to fulfill the statutory duty to 
assist, VA must provide the veteran a thorough and 
contemporaneous medical examination to determine the extent 
of any current left ankle fracture disability, and to obtain 
an opinion as to the etiology or origin of any such diagnosed 
disorder.  Given the opinion in the December 1997 VA 
examination report that the left ankle fracture was healing 
well at that time and could take a year from the date of 
injury to heal, a current examination would be important.  
Further, this examination must take into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be fully informed.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  The Board notes that 
there are no records of treatment proximate and pertaining to 
the left ankle injury in March 1997.  Any post-service 
records regarding left ankle treatment or possible etiology 
would be important and should be obtained prior to 
examination.

The RO also should generally take all further appropriate 
action to ensure compliance with the provisions for notice 
and assistance to the claimant of the recently enacted 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO should provide the veteran 
with an explanation concerning the 
evidence necessary to substantiate her 
claim for service connection for the 
claimed left ankle fracture disability.  
The regional office should also furnish 
the veteran with release forms and 
request that she provide the dates of 
treatment, and names and addresses of any 
physicians or medical facilities which 
treated her since discharge from service 
for the claimed left ankle fracture 
disability.  The RO should then obtain 
copies of pertinent treatment records 
from the named physicians or medical 
facilities.  In any event, the RO should 
obtain copies of all clinical records 
pertaining to treatment of the veteran at 
any VA medical facility.

2.  Thereafter, the RO should make 
arrangements for an appropriate 
examination to determine the nature and 
etiology of the veteran's claimed left 
ankle fracture disability.  The examiner 
should express opinions concerning 
whether any left ankle fracture 
disability is present and etiologically 
related to the veteran's service-
connected total hysterectomy and/or 
peritoneal adhesions disabilities, 
including as proximately caused by 
steroids taken for these disabilities; or 
otherwise related to any incident of 
service.  The examiner should elicit from 
the veteran and record a full medical 
history and list of reported symptoms 
pertinent to the claimed left ankle 
disability.  All necessary tests and 
studies should be performed; and all 
findings should be recorded in detail.  
With any examinations performed, the 
claims folder should be made available to 
the examiner, and the examiner should 
review the appellant's records.  Any and 
all opinions expressed must be 
accompanied by a complete rationale.  

3.  The RO should then re-adjudicate the 
veteran's claim for service connection 
for residuals of a left ankle fracture as 
secondary to service-connected total 
hysterectomy and/or peritoneal adhesions 
disabilities.  If the decision remains 
adverse to the veteran, she and her 
representative should be furnished with a 
supplemental statement of the case and 
should be afforded the applicable time 
period in which to respond.

When the above actions have been completed, the case should 
be returned to the Board for appellate review, if 
appropriate.  No action is required of the appellant unless 
and until she receives further notice.  The purpose of this 
remand is to procure clarifying data, and to provide due 
process.  The Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this 
case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals



 



